DISMISS; and Opinion Filed October 19, 2018.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-18-00932-CV

              IN RE JIMMY HENSLEY, JR. AND DEE BROWN, INC., Relators

                 Original Proceeding from the 101st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-02065

                            MEMORANDUM OPINION
                         Before Justices Bridges, Brown, and Boatright
                                   Opinion by Justice Brown
       Before the Court are relators’ petition for writ of mandamus and relators’ motion to dismiss

this proceeding. We grant the motion and dismiss this original proceeding. See TEX. R. APP. P.

42.1(a)(1).




                                                  /Ada Brown/
                                                  ADA BROWN
                                                  JUSTICE




180932F.P05